DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27 the recitation of “the balloon is configured to expand and contact inner walls of the blood vessel” but then the claim recites “a coating surrounding the stent and the balloon” to thus establish ambiguity as to how this system is ultimately constructed because if the balloon contacts a vessel wall is this meaning the coating is not meant to entirely surround the balloon?  Does the coating rupture or come off, such that it allows the balloon to contact the vessel wall?  Clarification is required. Claims 28-31 are rejected for being dependent upon a rejected base claim

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doshi et al. (2015/0202062).  Fig. 10 shows the system includes a balloon insertable into a blood vessel, wherein the balloon is configured to expand and contact inner walls of the blood vessel (paragraph 36); a stent coupled to the balloon (paragraph 29); and a coating surrounding the stent and the balloon, see Fig. 10. Doshi et al. disclose (paragraph 38) the coating comprises one or more drugs and one or more polymers. Regarding claim 28, Doshi et al. disclose the coating is to address lesions within the blood vessel, paragraph 79. With respect to claim 29, Doshi et al. disclose (paragraph 68) the drug can be an anti-proliferative, an anti-inflammatory agent, an antithrombotic agent, an antioxidant, an immunosuppressive agent, a cytostatic agent or a cytotoxic agent. Regarding claim 30, Doshi et al. disclose the drug can be sirolimus, paragraph 36. With respect to claim 31, Doshi et al. disclose (paragraph 39) the one or more polymers comprises at least one polymer selected from the group consisting of a homopolymer, a co-polymer of glycolide and lactide, a co-polymer of trimethylene carbonate, e-caprolactone and polydiaxanone, Poly Glycolic Acid (PGA), Poly(Lactic-co-Glycolic Acid) (PLGA), Poly(Ethylene Glycol) (PEG), Polyglactin, Polyglyconate, Polydiaxanone, Polyglecaprone, Polyglycolide, Polylactide, Polyhydroxybutyrate, Poly(Glycolide-E-Caprolactone), Poly(Glycolide Trimethylene Carbonate), Poly(L-lactic Acide-L-lysine) copolymer, Tyrosine-based polyarylates, Polyiminocarbonates, Polycarbonates, Poly(D;L-lactide-Urethane), Poly(esteramide), Poly-P- Dioxanone, hyaluronic acid, chitin, chitosan, Poly-L-Glutamic Acid, Poly-L-Lysine, Polyphosphazene, and Poly[bis(carboxylatophenoxy )phosphazene], and combinations thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (WO 2004/006976) in view of Mazumder et al. (2004/0225346). Bates et al. show (Fig. 5) an apparatus comprising a pre-crimped stent 12 mounted on a balloon 26 and also a coating 18 surrounding the pre-crimped stent mounted on the balloon. Bates et al. also disclose (page 20) the coating contains one or more drugs. Bates et al. also disclose (page 1) that the coating will cover a circumferential area of a vascular body lumen on expansion of the balloon. However, Bates et al. did not explicitly state the coating comprises a homogenous coating matrix of one or more drugs and one or more polymers. Mazumder et al. teach (paragraph 149) that a homogenous coating matrix of one or more drugs and one or more polymers can be used for delivering drugs at a controlled concentration or delivery rate. It would have been obvious to one of ordinary skill in the art to utilize a homogenous coating matrix of one or more drugs and one or more polymers as taught by Mazumder et al. with the stent system of Bates et al. such that the delivery of the drug to the treatment site is controlled and effective, see Mazumder. Regarding claim 23, Bates et al. disclose (page 10, 2nd paragraph) the coating is to address lesions within the vascular body lumen. Regarding claim 24, Bates et al. disclose (page 18, 3rd full paragraph) the drug can be one type such as an antiproliferative agent or an antithrombotic agent, see last paragraph of page 17. With respect to claim 25, Bates et al. disclose (page 19, 2nd paragraph) a drug for use as a coating can be paclitaxel. With respect to claim 26, Bates did not disclose the polymer being one such as polyethylene glycol (PEG). Mazumder teaches (paragraphs 75) polyethylene glycol is used to trap drug molecules. It would have been obvious to one of ordinary skill in the art to select a polymer such as polyethylene glycol (PEG) as taught by Mazumder with the drug coating of Bates et al. such that it aids in biocompatibility in the blood, see Mazumder. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799